By JUDGE BENJAMIN N. A. KENDRICK
Plaintiff alleges in his Motion for Judgment and in his Response to Motion for Bill of Particulars that he and defendant Board of Trustees entered into an oral agreement on January 4, 1972, where defendant agreed to provide plaintiff with a housing allowance of $4,800.00 per year. Plaintiff also contends that a written employment agreement was entered into by him and defendant on January 28, 1972. First, plaintiff alleges in his Motion for Judgment that the oral agreement modified the written employment agreement. However, in his Response to Motion for Bill of Particulars, plaintiff asserts that the oral agreement to provide plaintiff with a housing allowance was a separate agreement made on January 4, 1972, twenty-four days before the employment agreement was signed.
The appropriate statute of limitations to be applied to an oral agreement is three years after the cause of action accrued. Virginia Code § 8.01-246(4). Plaintiff alleges that defendant trustees owe him a $4,800.00 per year housing allowance beginning from January, 1972. After the end of each year, under plaintiff’s claim, defendant trustees owed to plaintiff $4,800.00 if that sum had not been paid to him already during the year. Therefore, plain*325tiff’s cause of action accrued at the end of each year when the $4,800.00 was due and owing. This court finds that plaintiff’s cause of action is barred by the statute of limitations until three years next preceding the commencement of this action, that is, until August 24, 1987.